       Case 2:19-mc-12429-JTM-KWR Document 4 Filed 09/19/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

   REBEKAH GEE, ET AL.                                               CIVIL ACTION
   VERSUS                                                            NO:   19-12429
   DR. DOE W                                                         SECTION: “H” (4)
                                             ORDER
       Considering the miscellaneous action, Complaint and Motion for Enforcement of

Subpoena (R. Doc. 1), to ensure that all parties have been noticed properly, the Court will reset the

submission date and directs the Plaintiffs provide proof of service against Defendant Dr. Doe W.

        Accordingly,

        IT IS ORDERED that Plaintiffs are to provide the Court Proof of Service, to be filed under

 seal, no later than ten (10) days from the signing of this order.

        IT IS FURTHER ORDERED that the submission date of Plaintiffs’ Complaint and Motion

 for Enforcement of Subpoena (R. Doc. 1) is hereby RESET to Wednesday, October 2, 2019.


                                    New Orleans, Louisiana, this 19th day of September 2019.




                                     ________________________________________________
                                                 KAREN WELLS ROBY
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
